Name: 91/239/EEC: Council Decision of 22 April 1991 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cooperation policy;  means of agricultural production;  plant product
 Date Published: 1991-04-27

 Avis juridique important|31991D023991/239/EEC: Council Decision of 22 April 1991 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries Official Journal L 107 , 27/04/1991 P. 0051 - 0051 Finnish special edition: Chapter 3 Volume 37 P. 0100 Swedish special edition: Chapter 3 Volume 37 P. 0100 COUNCIL DECISION of 22 April 1991 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries (91/239/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 16 (1) (a) and (b) thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 90/654/EEC, and in particular Article 16 (1) (a) and (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Directive 90/654/EEC, and in particular Article 16 (1) (a) and (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 90/654/EEC, and in particular Article 15 (1) (a) and (b) thereof, Having regard to the proposal from the Commission, Whereas, in its seventh Decision, 85/355/EEC (6), as last amended by Decision 90/402/EEC (7), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfied the conditions laid down in Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC; Whereas, in its seventh Decision, 85/356/EEC (8), as last amended by Decision 90/402/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed harvested in the Community; Whereas, in the case of certain third countries, additional detailed information was requested and the equivalence granted in respect of those countries was limited to a period thought necessary to examine and assess that additional information; whereas that period expires with regard to Austria on 31 March 1991; Whereas, in the case of Austria, the examination and assessment of the information requested is, for the present, complete for all species other than maize; whereas it is therefore appropriate, as far as species other than maize are concerned, to extend the abovementioned period until 30 June 1995, the date on which Decisions 85/355/EEC and 85/356/EEC expire in respect of the majority of third countries; Whereas in the case of Austria and as far as maize is concerned further information is awaited; whereas it is therefore appropriate in this case, to grant a shorter extension of the abovementioned period, to allow time for this information to be supplied and assessed, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 85/355/EEC is hereby replaced by the following: 'Article 3 This Decision shall apply from 1 July 1990 to 31 March 1992 in the case of Austria for the species Zea mays (maize), from 1 July 1990 to 30 June 1995 in the case of Austria for all other species listed in respect of that country in the table in Part I, point 2 of the Annex, from 1 July 1990 to 30 June 1992 in the case of Australia for the species Medicago sativa (lucerne) and Helianthus annuus (sunflower), from 1 July 1990 to 30 June 1995 in the case of Australia for all other species listed in respect of that country in the table in Part I, point 2 of the Annex and from 1 July 1990 to 30 June 1995 in the case of the other third countries listed in Part 1 of the Annex.' Article 2 Article 5 of Decision 85/356/EEC is replaced by the following: 'Article 5 This Decision shall apply from 1 July 1990 to 31 March 1992 in the case of Austria for the species Zea mays (maize), from 1 July 1990 to 30 June 1995 in the case of Austria for all other species listed in respect of that country in the table in Part 1, point 2 of the Annex, from 1 July 1990 to 30 June 1992 in the case of Australia for the species Medicago sativa (lucerne) and Helianthus annuus (sunflower), from 1 July 1990 to 30 June 1995 in the case of Australia for all other species listed in respect of that country in the table in Part I, point 2 of the Annex and from 1 July 1990 to 30 June 1995 in the case of the other third countries listed in Part 1 of the Annex.' Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 22 April 1991. For the Council The President R. STEICHEN (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No 125, 11. 7. 1966, p. 2309/66. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 1. (7) OJ No L 208, 7. 8. 1990, p. 27. (8) OJ No L 195, 26. 7. 1985, p. 20.